


EXHIBIT 10.2







Extension to the Option to Enter into a Joint Venture







This extension to the Option to Enter a Joint Venture (“Extension”) dated March
24, 2014 is granted and effective as of May 24, 2014 by C.S. Analytics, LLC
(“CSA”) as Optionor and Greenplex Services, Inc. (“GSI”)as Optionee.




Recitals




CSA and GSI entered into an Option to Enter into a Joint Venture on March 24,
2014 which expired May 26, 2014. Both parties wish to extend the option period
to September 15, 2014.




NOW, THEREFORE, the parties covenant and agree as follows:




1. Extension Fee: Upon execution of this Extension, GSI shall pay to CSA an
extension fee of Thirty Thousand Dollars ($30,000). The fee will be
non-refundable and will be deemed earned at the time of the payment. In the
event that GSI properly exercises the option as provided for in the Option
Agreement, the Thirty Thousand Dollar extension fee will be deemed to be part of
the capital contribution by GSI.




2. Expiration Date: This Extension shall expire at 5 P.M. PDT on September 15,
2014 and shall no longer have any force and effect.




All other terms and conditions of the Option Agreement shall remain unchanged.




IN WITNESS WHEREOF, the Parties have executed this Extension as of the day and
year first written above.




C.S. Analytics, LLC

Greenplex Services, Inc.







By:  /s/ Matthew Haskin

By: /s/ Victor T. Foia

Matthew Haskin

Victor T. Foia

Managing Member

CEO



